


Exhibit 10.6
DANAHER CORPORATION
2007 STOCK INCENTIVE PLAN
PERFORMANCE STOCK UNIT AGREEMENT
Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Stock Incentive Plan (the “Plan”) will have the same defined meanings in
this Performance Stock Unit Agreement (the “Agreement”).


I.
NOTICE OF GRANT



Name:
Address:
The undersigned Participant has been granted an Award of Performance Stock
Units, subject to the terms and conditions of the Plan and this Agreement, as
follows (each of the following capitalized terms are defined terms having the
meaning indicated below):
Date of Grant:
 
Target PSUs:
 
Performance Period:
 
Vesting Conditions:
Per this Agreement (including Addendum A)



II.
AGREEMENT



1.Grant of PSUs. Danaher Corporation (the “Company”) hereby grants to the
Participant named in this Notice of Grant (the “Participant”), an Award of
Performance Stock Units (or “PSUs”) subject to the terms and conditions of this
Agreement and the Plan, which are incorporated herein by reference. In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall prevail.


2.Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in this Agreement
or in the Plan, the Award shall vest with respect to the number of PSUs, if any,
as determined pursuant to the terms of Addendum A (such terms are referred to
herein as the “Vesting Conditions”); provided that (except as set forth in
Sections 4(b) and 4(c) below) the Award shall not vest with respect to any PSUs
under the terms of this Agreement unless the Participant continues to be
actively employed with the Company or an Eligible Subsidiary from the Date of
Grant through the date on which the Compensation Committee (the “Committee”) of
the Company’s Board of Directors determines the number of PSUs that vest
pursuant to the Vesting Conditions (the “Certification Date”). The Committee
shall determine how many PSUs vest pursuant to the Vesting Conditions and such
determination shall be final and conclusive. Until the Committee has made such a
determination, none of the Vesting Conditions will be considered to have been
satisfied. Such






--------------------------------------------------------------------------------




certification shall occur, if at all, no later than four (4) calendar months
following the last day of the Performance Period (the “Certification End Date”).
(b)    Fractional PSU Vesting. In the event the Participant is vested in a
fractional portion of a PSU (a “Fractional Portion”), such Fractional Portion
will be rounded up and converted into a whole Share of Company Common Stock
(“Share”) and issued to the Participant. 


3.Form and Timing of Payment; Conditions to Issuance of Shares.
(a)    Form and Timing of Payment. The Award of PSUs represents the right to
receive a number of Shares equal to the number of PSUs that vest pursuant to the
Vesting Conditions. Prior to actual issuance of any Shares underlying the PSUs,
such PSUs will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company. Subject to the other terms of
the Plan and this Agreement, with respect to any PSUs that vest in accordance
with this Agreement (other than in cases where the Participant dies during
employment, which is addressed in Section 4(b) below), the underlying Shares
(and related Dividend Equivalent Rights) will be paid to the Participant in
whole Shares as soon as practicable (but in any event within 90 days) following
the fifth anniversary of the commencement date of the Performance Period (the
“Commencement Date”), and such payment shall not be conditioned on continuation
of Participant’s active employment with the Company or an Eligible Subsidiary
following the Certification Date. Shares shall not be issued under the Plan
unless the issuance and delivery of such Shares comply with (or are exempt from)
all applicable requirements of law, including (without limitation) the
Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded.
The Committee may require the Participant to take any reasonable action in order
to comply with any such rules or regulations.
(b)    Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
vesting of a PSU, the Committee may require that the Participant agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Award are registered
under the Securities Act. The Committee may also require the Participant to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Participant acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.


4.Termination of Employment.
(a)    General. In the event the Participant’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates for any reason (other than death, Early Retirement or Normal
Retirement) whether or not in breach of applicable labor laws, all PSUs that are
unvested as of termination shall automatically terminate as of the date of
termination and Participant’s right to receive further PSUs under the Plan shall
also terminate as of the date of termination. The Committee shall have
discretion to determine whether the Participant has ceased to be actively
employed by (or, if the Participant is a consultant or director, has ceased
actively providing services to) the Company or Eligible Subsidiary, and the
effective date on which such active employment (or active service-providing
relationship) terminated. The Participant’s active employer-employee or other
active service-providing relationship will



2

--------------------------------------------------------------------------------




not be extended by any notice period mandated under applicable law (e.g., active
employment shall not include a period of “garden leave”, paid administrative
leave or similar period pursuant to applicable law). Unless the Committee
provides otherwise (1) termination of the Participant’s employment will include
instances in which Participant is terminated and immediately rehired as an
independent contractor, and (2) the spin‑off, sale, or disposition of the
Participant’s employer from the Company or an Eligible Subsidiary (whether by
transfer of shares, assets or otherwise) such that the Participant’s employer no
longer constitutes an Eligible Subsidiary will constitute a termination of
employment or service.
(b)    Death.
(i)    In the event the Participant’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates (the date of any such termination (whether or not as a result of
death) is referred to as the “Termination Date”) as a result of death prior to
the conclusion of the Performance Period, the Participant’s estate will become
vested in the portion of the Award determined by multiplying (1) the amount of
Target PSUs (and related Dividend Equivalent Rights) subject to such Award,
times (2) the quotient of the number of complete twelve-month periods between
and including the Commencement Date and the Termination Date (provided that any
partial twelve-month period between and including the Commencement Date and the
Termination Date shall also be considered a complete twelve-month period for
purposes of this pro-ration methodology), divided by the total number of
twelve-month periods in the Performance Period. Unless otherwise provided by the
Committee, this acceleration of the vesting will also apply to any PSUs the
Committee has designated as covered by Performance Objectives for purposes of
complying with Code Section 162(m). With respect to any PSUs that vest pursuant
to this Section 4(b), the underlying Shares (and related Dividend Equivalent
Rights) will be paid to the Participant’s estate as soon as reasonably
practicable (but in any event within 90 days) following Participant’s death.
(ii)    In the event the Participant’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates as a result of death following the conclusion of the Performance
Period but prior to the date the Shares (and related Dividend Equivalent Rights)
underlying vested PSUs are issued and paid, the underlying Shares (and related
Dividend Equivalent Rights) will be paid to the Participant’s estate as soon as
reasonably practicable (but in any event within 90 days) following the later of
(i) Participant’s death, and (ii) the Certification End Date.
(iii)    For avoidance of doubt, in all other situations, if a Participant dies
after the Participant’s active employment or other active service-providing
relationship with the Company or an Eligible Subsidiary terminates but prior to
the date the Shares (and related Dividend Equivalent Rights) underlying vested
PSUs are issued and paid, the underlying Shares (and related Dividend Equivalent
Rights) will be paid to Participant’s estate as soon as reasonably practicable
(but in any event within 90 days) following the fifth anniversary of the
Commencement Date.
(c)    Retirement. In the event the Participant’s active employment or other
active service-providing relationship with the Company or an Eligible Subsidiary
terminates prior to the Certification Date as a result of (i) Normal Retirement
or (ii) Early Retirement, the Participant will become vested in a number of PSUs
(and related Dividend Equivalent Rights) determined by multiplying (1) the
amount of PSUs actually earned pursuant to the Vesting Conditions (which shall
be determined following completion of the Performance Period) under such Award,
by (2) the quotient of (A) the number of complete months between and including
the Commencement Date and the Termination Date (provided that any partial month
between and including the Commencement Date and the Termination



3

--------------------------------------------------------------------------------




Date shall also be considered a complete month for purposes of this pro-ration
methodology), divided by (B) the total number of months in the Performance
Period (such quotient is referred to as the “Retirement Proration Quotient”,
provided that the Retirement Proration Quotient shall never be greater than 1.0)
(d)    Gross Misconduct. If the Participant’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct, the Participant’s
unvested PSUs shall automatically terminate as of the time of termination
without consideration. The Participant acknowledges and agrees that the
Participant’s termination of employment shall also be deemed to be a termination
of employment by reason of the Participant’s Gross Misconduct if, after the
Participant’s employment has terminated, facts and circumstances are discovered
or confirmed by the Company that would have justified a termination for Gross
Misconduct.
(e)    Violation of Post-Employment Covenant. To the extent that any of the
Participant’s unvested PSUs remain outstanding under the terms of the Plan or
this Agreement after the Termination Date, any unvested PSUs shall expire as of
the date the Participant violates any covenant not to compete or other
post-employment covenant that exists between the Participant on the one hand and
the Company or any subsidiary of the Company, on the other hand.
(f)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Participant’s unvested PSUs will terminate unless provision is made in writing
in connection with such transaction for the assumption or continuation of the
PSUs, or the substitution for such PSUs of any options or grants covering the
stock or securities of a successor employer corporation, or a parent or
subsidiary of such successor, with appropriate adjustments as to the number and
kind of shares of stock and prices, in which event the PSUs will continue in the
manner and under the terms so provided.
(g)    Non-Transferability of PSUs. Unless the Committee determines otherwise in
advance in writing, PSUs may not be transferred in any manner otherwise than by
will or by the applicable laws of descent or distribution. The terms of the Plan
and this Agreement shall be binding upon the executors, administrators, heirs
and permitted successors and assigns of the Participant.


5.Amendment of PSUs or Plan.


(a)The Plan and this Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof. Participant expressly warrants that
he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. The Company’s
Board may amend, modify or terminate the Plan or any Award in any respect at any
time; provided, however, that modifications to this Agreement or the Plan that
materially and adversely affect the Participant’s rights hereunder can be made
only in an express written contract signed by the Company and the Participant.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement and Participant’s rights
under outstanding PSUs as it deems necessary or advisable, in its sole
discretion and without the consent of the Participant, (1) upon a Substantial
Corporate Change, (2) as required by law, or (3) to comply with Section 409A of
the Internal Revenue Code of 1986 (“Section 409A”) or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A in
connection with this Award.



4

--------------------------------------------------------------------------------




(b) The Participant acknowledges and agrees that if the Participant changes
classification from a full-time employee to a part-time employee the Committee
may in its sole discretion reduce or eliminate the Participant’s unvested PSUs.


6.Tax Obligations.
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Participant (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax Related Items”), the
Participant acknowledges that the ultimate liability for all Tax Related Items
associated with the PSUs is and remains the Participant’s responsibility and
that the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Related Items in connection with any aspect
of the PSUs, including, but not limited to, the grant or vesting of the PSUs,
the delivery of the Shares, the subsequent sale of Shares acquired at vesting
and the receipt of any dividends or dividend equivalents; and (ii) do not commit
to structure the terms of the grant or any aspect of the PSUs to reduce or
eliminate the Participant’s liability for Tax Related Items. Further, if
Participant is subject to tax in more than one jurisdiction, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer (in its sole
discretion) to satisfy all withholding and payment on account obligations for
Tax Related Items of the Company and/or the Employer. In this regard, the
Participant authorizes the Company and the Employer, or either of them, in such
entity’s sole discretion, to satisfy the obligations with regard to all Tax
Related Items legally payable by the Participant (with respect to the award
granted hereunder as well as any equity awards previously received by the
Participant under any Company stock plan) by one or a combination of the
following: (i) requiring the Participant to pay Tax-Related Items in cash with a
cashier’s check or certified check or by wire transfer of immediately available
funds; (ii) withholding cash from the Participant’s wages or other compensation
payable to the Participant by the Company and/or the Employer; (iii) arranging
for the sale of Shares otherwise issuable to the Participant upon payment on the
PSUs (on Participant’s behalf and at Participant’s direction pursuant to this
authorization), including the sale of Shares prior to such scheduled payment
date; (iv) withholding from the proceeds of the sale of Shares acquired upon
payment on the PSUs; or (v) withholding in Shares otherwise issuable to the
Participant, provided that the Company withholds only the amount of Shares
necessary to satisfy the minimum statutory withholding amount (or if there is no
minimum statutory withholding amount, such amount as may be necessary to avoid
adverse accounting treatment) using the Fair Market Value of the Shares on the
date of the relevant taxable event. Participant shall pay to the Company or the
Employer any amount of Tax Related Items that the Company or the Employer may be
required to withhold as a result of the Participant’s participation in the Plan
that are not satisfied by any of the means previously described. For the
avoidance of doubt, in no event will the Company and/or Employer withhold more
than the minimum amount of Tax Related Items required by law (or if there is no
minimum statutory withholding amount, such amount as may be necessary to avoid
adverse accounting treatment), nor shall any Participant have the right to
require the Company and/or Employer to withhold more than such amount. The
Company may refuse to deliver the Shares to the Participant if the Participant
fails to comply with Participant’s obligations in connection with the Tax
Related Items as described in this Section.
(b)    Code Section 409A. Payments made pursuant to this Plan and the Agreement
are intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in the Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable



5

--------------------------------------------------------------------------------




in its sole discretion, to unilaterally amend or modify the Plan and/or this
Agreement to ensure that all PSUs granted to Participants who are United States
taxpayers are made in such a manner that either qualifies for exemption from or
complies with Section 409A; provided, however, that the Company makes no
representations that the Plan or the PSUs shall be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
the Plan or any PSUs granted thereunder. If this Agreement fails to meet the
requirements of Section 409A, neither the Company nor any of its affiliates
shall have any liability for any tax, penalty or interest imposed on the
Participant by Section 409A, and the Participant shall have no recourse against
the Company or any of its affiliates for payment of any such tax, penalty or
interest imposed by Section 409A.
Notwithstanding anything to the contrary in this Agreement, these provisions
shall apply to any payments and benefits otherwise payable to or provided to the
Participant under this Agreement. For purposes of Section 409A, each “payment”
(as defined by Section 409A) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A, payments shall be
deemed exempt from the definition of deferred compensation under Section 409A to
the fullest extent possible under (i) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the Participant’s “separation from service” (as defined for
purposes of Section 409A)) the “two years/two-times” involuntary separation pay
exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby
incorporated by reference.
For purposes of making a payment under this Agreement, if any amount is payable
as a result of a Substantial Corporate Change, such event must also constitute a
“change in ownership or effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A.
If the Participant is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company and its affiliates) as of his
separation from service, to the extent any payment under this Agreement
constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A), and such payment is payable by reason of a
separation from service, then to the extent required by Section 409A, no
payments due under this Agreement may be made until the earlier of: (i) the
first day of the seventh month following the Participant’s separation from
service, or (ii) the Participant’s date of death; provided, however, that any
payments delayed during this six-month period shall be paid in the aggregate in
a lump sum, without interest, on the first day of the seventh month following
the Participant’s separation from service.


7.Rights as Shareholder; Dividends. The Participant shall have no rights as a
shareholder of the Company, no dividend rights (except as expressly provided in
this Section 7 with respect to Dividend Equivalent Rights) and no voting rights,
with respect to the PSUs or any Shares underlying or issuable in respect of such
PSUs until such Shares are actually issued to the Participant. No adjustments
will be made for dividends or other rights of a holder for which the record date
is prior to the date of issuance of the stock certificate or book entry
evidencing such Shares. If on or after the Date of Grant and prior to the date
the Shares underlying vested PSUs are issued to the Participant the Board
declares a cash dividend on the shares of Company Common Stock, the Participant
will be credited with dividend equivalents equal to (i) the per share cash
dividend paid by the Company on its Common Stock on the dividend payment date
established by the Committee, multiplied by (ii) the total number of PSUs
subject to the Award that vest (a “Dividend Equivalent Right”); provided that
any Dividend Equivalent Rights credited pursuant to the foregoing provisions of
this Section 7 shall be subject to the same vesting,



6

--------------------------------------------------------------------------------




payment and other terms, conditions and restrictions as the PSUs to which they
relate and for the avoidance of doubt shall only vest and be paid if and when
the PSUs to which such Dividend Equivalent Rights relate vest and the underlying
shares are issued; and provided further that Dividend Equivalent Rights that
vest and are paid shall be paid in cash.


8.No Employment Contract. Nothing in the Plan or this Agreement constitutes an
employment contract between the Company and the Participant and this Agreement
shall not confer upon the Participant any right to continuation of employment
with the Company or any of its Subsidiaries, nor shall this Agreement interfere
in any way with the Company’s or any of its Subsidiaries right to terminate the
Participant’s employment or at any time, with or without cause (subject to any
employment agreement a Participant may otherwise have with the Company or a
Subsidiary thereof and/or applicable law).


9.Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any PSUs have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon Participant, the Company and all other interested persons
and such determinations of the Board and/or the Committee do not have to be
uniform nor do they have to consider whether Plan participants are similarly
situated. No member of the Board and/or the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to this Agreement.


10.Headings. The captions used in this Agreement and the Plan are inserted for
convenience and shall not be deemed to be a part of the PSUs for construction
and interpretation.


11.Electronic Delivery.
(a)    If the Participant executes this Agreement electronically, for the
avoidance of doubt Participant acknowledges and agrees that his or her execution
of this Agreement electronically (through an on-line system established and
maintained by the Company or a third party designated by the Company, or
otherwise) shall have the same binding legal effect as would execution of this
Agreement in paper form. Participant acknowledges that upon request of the
Company he or she shall also provide an executed, paper form of this Agreement.
(b)    If the Participant executes this Agreement in paper form, for the
avoidance of doubt the parties acknowledge and agree that it is their intent
that any agreement previously or subsequently entered into between the parties
that is executed electronically shall have the same binding legal effect as if
such agreement were executed in paper form.
(c)    If Participant executes this Agreement multiple times (for example, if
the Participant first executes this Agreement in electronic form and
subsequently executes this Agreement in paper form), the Participant
acknowledges and agrees that (i) no matter how many versions of this Agreement
are executed and in whatever medium, this Agreement only evidences a single
Award relating to the number of PSUs set forth in the Notice of Grant and (ii)
this Agreement shall be effective as of the earliest execution of this Agreement
by the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of this Agreement as of the time of original
execution.



7

--------------------------------------------------------------------------------




(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the PSUs, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Participant pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Participant hereby consents to receive such
documents by electronic delivery. At the Participant’s written request to the
Secretary of the Company, the Company shall provide a paper copy of any document
at no cost to the Participant.


12.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her Data
(as defined below) by and among, as necessary and applicable, the Employer, the
Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan and in the
Company’s Amended 1998 Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
security or insurance number or other identification number (e.g., resident
registration number), salary, nationality, and job title, any Common Stock or
directorships held in the Company, and details of the PSUs or other entitlement
to Shares awarded, canceled, vested, unvested or outstanding in Participant’s
favor (“Data”), for the purpose of implementing, administering and managing the
Plan and/or the Amended 1998 Plan. Participant understands that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan and/or the Amended 1998 Plan, that these recipients
may be located in Participant’s country or elsewhere, including outside the
European Economic Area, and that the recipients’ country may have different data
privacy laws and protections than Participant’s country. Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan and/or in the Amended 1998
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom Participant may elect to deposit any
Shares acquired upon vesting and payment of the PSUs or any other entitlement to
Shares.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. Participant understands that Data shall be held
as long as is reasonably necessary to implement, administer and manage his or
her participation in the Plan and/or the Amended 1998 Plan, and he or she may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, Participant
understands that Participant is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with his or her employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant's consent is that the Company
would not be able to grant PSUs or other equity awards to Participant or to
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing such consent may affect his or her ability to
participate in the Plan and/or the Amended 1998 Plan. In addition, Participant
understands that the Company and its Subsidiaries have



8

--------------------------------------------------------------------------------




separately implemented procedures for the handling of Data which the Company
believes permits the Company to use the Data in the manner set forth above
notwithstanding the Participant’s withdrawal of such consent. For more
information on the consequences of refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.    


13.Waiver of Right to Jury Trial. Each party, to the fullest extent permitted by
law, waives any right or expectation against the other to trial or adjudication
by a jury of any claim, cause or action arising with respect to the PSUs or
hereunder, or the rights, duties or liabilities created hereby.


14.Agreement Severable. In the event that any provision of this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.


15.Governing Law and Venue. The laws of the State of Delaware (other than its
choice of law provisions) shall govern this Agreement and its interpretation.
For purposes of litigating any dispute that arises with respect to the PSUs,
this Agreement or the Plan, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation shall be
conducted in the courts of New Castle County, or the United States Federal court
for the District of Delaware, and no other courts; and waive, to the fullest
extent permitted by law, any objection that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in any such court is improper or that such proceedings have
been brought in an inconvenient forum. Any claim under the Plan, this Agreement
or any Award must be commenced by a Participant within twelve (12) months of the
earliest date on which the Participant’s claim first arises, or the
Participant’s cause of action accrues, or such claim will be deemed waived by
the Participant.


16.Nature of PSUs. In accepting the PSUs, Participant acknowledges and agrees
that:
(a)    the award of PSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of PSUs, benefits in lieu of
PSUs or other equity awards, even if PSUs have been awarded repeatedly in the
past;
(b)    all decisions with respect to future equity awards, if any, shall be at
the sole discretion of the Company;
(c)    Participant’s participation in the Plan is voluntary;
(d)    the award of PSUs and the Shares subject to the PSUs, and the income and
value of same, are an extraordinary item that (i) does not constitute
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary, and (ii) is outside the scope of Participant’s employment or service
contract, if any;
(e)    the award of PSUs and the Shares subject to the PSUs, and the income and
value of same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or any Subsidiary;



9

--------------------------------------------------------------------------------




(f)    unless otherwise expressly agreed with the Company, the PSUs and Shares
subject to the PSUs, and the income and value of same, are not granted as
consideration for, or in connection with, any service Participant may provide as
a director of any Subsidiary;
(g)    the award of PSUs and Participant’s participation in the Plan shall not
be interpreted to form an employment or service contract with the Company or any
Subsidiary of the Company;
(h)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(i)    the value of the Shares acquired upon vesting/settlement of the PSUs may
increase or decrease in value;
(j)    in consideration of the award of PSUs, no claim or entitlement to
compensation or damages shall arise from termination of the Award or from any
diminution in value of the Award or Shares upon vesting of the Award resulting
from termination of Participant’s employment or continuous service by the
Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of applicable labor laws of the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any, and whether
or not later found to be invalid) and in consideration of the grant of the
Award, Participant irrevocably releases the Company and any Subsidiary from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing the
Agreement/electronically accepting the Agreement, Participant shall be deemed
irrevocably to have waived Participant’s entitlement to pursue or seek remedy
for any such claim;
(k)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Participant’s participation in
the Plan or Participant’s acquisition or sale of the underlying Shares; and
(l)    Participant is hereby advised to consult with Participant’s own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.


17.Language.    If Participant has received the Plan, this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control, unless otherwise prescribed by
applicable law.


18.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


19.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.


20.Insider Trading/Market Abuse Laws. Participant acknowledges that, depending
on Participant's country, Participant may be subject to insider trading
restrictions and/or market abuse laws, which may affect his or her ability to
acquire or sell Shares or rights to Shares (e.g., PSUs) under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as



10

--------------------------------------------------------------------------------




defined by the laws in Participant's country). Any restrictions under these laws
or regulations are separate from and in addition to any restrictions that may be
imposed under any applicable insider trading policy of the Company. Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and Participant is advised to consult with his or her own personal
legal and financial advisors on this matter.


21.Addendum B. The PSUs shall be subject to the special terms and provisions (if
any) set forth in the Addendum B to this Agreement for Participant’s country of
residence. Moreover, if Participant relocates to one of the countries included
in the Addendum B, the special terms and conditions for such country will apply
to Participant, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan and provided the
imposition of the term or condition will not result in any adverse accounting
expense with respect to the PSUs. The Addendum B constitutes part of this
Agreement. In addition, the Company reserves the right to impose other
requirements on the PSU and any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan and provided the
imposition of the term or condition will not result in any adverse accounting
expense to the Company, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.


22.Recoupment. The PSUs granted pursuant to this Agreement are subject to the
terms of the Danaher Corporation Recoupment Policy as it exists from time to
time (a copy of the Recoupment Policy as it exists from time to time is
available on Danaher’s internal website) (the “Policy”) if and to the extent
such Policy by its terms applies to the PSUs, and to the terms required by
applicable law; and the terms of the Policy and such applicable law are
incorporated by reference herein and made a part hereof.


23.Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to Participant regarding
certain events relating to awards that the Participant may have received or may
in the future receive under the 1998 Plan and/or the Plan, such as notices
reminding Participant of the vesting or expiration date of certain awards.
Participant acknowledges and agrees that (1) the Company has no obligation
(whether pursuant to this Agreement or otherwise) to provide any such notices;
(2) to the extent the Company does provide any such notices to Participant the
Company does not thereby assume any obligation to provide any such notices or
other notices; and (3) the Company, its affiliates and the third party stock
plan administrator have no liability for, and the Participant has no right
whatsoever (whether pursuant to this Agreement or otherwise) to make any claim
against the Company, any of its affiliates or the third party stock plan
administrator based on any allegations of, damages or harm suffered by the
Participant as a result of the Company’s failure to provide any such notices or
Participant’s failure to receive any such notices.


24.Consent and Agreement With Respect to Plans. Participant (1) acknowledges
that the Plan and the prospectus relating thereto are available to Participant
on the website maintained by the Company’s third party stock plan administrator;
(2) represents that he or she has read and is familiar with the terms and
provisions thereof, has had an opportunity to obtain the advice of counsel of
his or her choice prior to executing this Agreement and fully understands all
provisions of the Agreement and the Plan; (3) accepts these PSUs subject to all
of the terms and provisions thereof; (4) consents and agrees to all amendments
that have been made to the Plan since it was adopted in 2007 (and for the
avoidance of doubt consents and agrees to each amended term reflected in the
Plan as in effect on the date of this Agreement), and consents and agrees that
all options, restricted stock units and PSUs, if any, held by Participant that
were previously granted under the Plan as it has existed from time to time are
now governed by the Plan as in effect on the date of this Agreement (except to
the extent the



11

--------------------------------------------------------------------------------




Committee has expressly provided that a particular Plan amendment does not apply
retroactively); and (5) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Agreement.


In addition, in consideration of the PSUs and by signing/electronically
accepting this Agreement, the Participant agrees as follows with respect to any
stock options or restricted stock units held by Participant that were previously
granted under the Company’s 1998 Stock Option Plan as it has existed from time
to time: the Participant (1) acknowledges that the Company’s Board of Directors
approved an amended version of the 1998 Stock Option Plan in July 2009 and that
the amended version of the 1998 Stock Option Plan (the “Amended 1998 Plan”) and
the prospectus relating thereto are available to Participant on the website
maintained by the Company’s third party stock plan administrator; (2) represents
that he or she has read the Amended 1998 Plan and the prospectus relating
thereto and is familiar with the terms and provisions thereof, has had an
opportunity to obtain the advice of counsel of his or her choice and fully
understands all provisions of the Amended 1998 Plan; (3) consents and agrees to
the Amended 1998 Plan (and for the avoidance of doubt consents and agrees to
each amended term reflected in the Amended 1998 Plan); (4) consents and agrees
that all options and restricted stock units, if any, held by Participant that
were previously granted under the 1998 Stock Option Plan as it has existed from
time to time are now governed by the Amended 1998 Plan as in effect on the date
of this Agreement; and (5) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Amended 1998 Plan. Participant further agrees to notify the Company upon any
change in his or her residence address.




[If the Agreement is signed in paper form, complete and execute the following:]
PARTICIPANT
 
DANAHER CORPORATION
 
 
 
Signature
 
Signature
 
 
 
Print Name
 
Print Name
 
 
 
 
 
Title
 
 
 
Residence Address
 
 
 
 
 








12

--------------------------------------------------------------------------------






ADDENDUM A


PERFORMANCE VESTING REQUIREMENTS
1.    Performance Criteria. For the avoidance of doubt, terms defined in the
Agreement will have the same definition in this Addendum A. The number PSUs
awarded hereunder that vest will be determined based on the Company’s relative
total shareholder return (“TSR”) percentile for the Performance Period. The
percentage of the Target PSUs (and related Dividend Equivalent Rights) that vest
will be determined as follows:


TSR Percentile Rank
Percentage of Target PSUs That Will Vest on Vesting Date
75th percentile and above
200%
55th percentile
100%
35th percentile
50%
Below 35th percentile
0%

For TSR Percentile Rank performance for the Performance Period between the
levels indicated above, the portion of the PSUs that vest will be determined on
a straight-line basis (i.e., linearly interpolated) between the two nearest
vesting percentages indicated above. The PSUs that do not vest will terminate.
Notwithstanding the foregoing:
(a)
if the Company’s TSR for the Performance Period is positive, in no event shall
less than twenty-five percent (25%) of the Target PSUs vest; and

(b)
if the Company’s TSR for the Performance Period is negative, in no event shall
more than one hundred percent (100%) of the Target PSUs vest.

2.    Definitions. For purposes of the Award, the following definitions will
apply:


•
“Beginning Price” means, with respect to the Company and any other Comparison
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending with the last trading day before the
beginning of the Performance Period. For the purpose of determining Beginning
Price, the value of dividends and other distributions shall be determined by
treating them as reinvested in additional shares of stock at the closing market
price on the ex-dividend date.



•
“Comparison Group” means the Company and each other company included in the
Standard & Poor’s 500 index on the first day of the Performance Period and,
except as provided below, the common stock (or similar equity security) of which
is continually listed or traded on a national securities exchange from the first
day of the Performance Period through the last trading day of the Performance
Period. In the event a member of the Comparison Group files for bankruptcy or
liquidates due to an insolvency, such company shall continue to be treated as a
Comparison Group member, and such company’s Ending Price will be treated as $0
if the common stock (or




13

--------------------------------------------------------------------------------




similar equity security) of such company is no longer listed or traded on a
national securities exchange on the last trading day of the Performance Period
(and if multiple members of the Comparison Group file for bankruptcy or
liquidate due to an insolvency, such members shall be ranked in order of when
such bankruptcy or liquidation occurs, with earlier bankruptcies/ liquidations
ranking lower than later bankruptcies/liquidations). In the event of a formation
of a new parent company by a Comparison Group member, substantially all of the
assets and liabilities of which consist immediately after the transaction of the
equity interests in the original Comparison Group member or the assets and
liabilities of such Comparison Group member immediately prior to the
transaction, such new parent company shall be substituted for the Comparison
Group member to the extent (and for such period of time) as its common stock (or
similar equity securities) are listed or traded on a national securities
exchange but the common stock (or similar equity securities) of the original
Comparison Group member are not. In the event of a merger or other business
combination of two Comparison Group members (including, without limitation, the
acquisition of one Comparison Group member, or all or substantially all of its
assets, by another Comparison Group member), the surviving, resulting or
successor entity, as the case may be, shall continue to be treated as a member
of the Comparison Group, provided that the common stock (or similar equity
security) of such entity is listed or traded on a national securities exchange
through the last trading day of the Performance Period. With respect to the
preceding two sentences, the applicable stock prices shall be equitably and
proportionately adjusted to the extent (if any) necessary to preserve the
intended incentives of the awards and mitigate the impact of the transaction.


•
“Ending Price” means, with respect to the Company and any other Comparison Group
member, the average of the closing market prices of such company’s common stock
on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending on the last trading day of the Performance
Period. For the purpose of determining Ending Price, the value of dividends and
other distributions shall be determined by treating them as reinvested in
additional shares of stock at the closing market price on the ex-dividend date.



•
“Performance Period” means the Performance Period specified in the Notice of
Grant.



•
“Target PSUs” means the target number of PSUs subject to the Award as specified
in the Notice of Grant.



•
“TSR” shall be determined with respect to the Company and any other Comparison
Group member by dividing: (a) the sum of (i) the difference obtained by
subtracting the applicable Beginning Price from the applicable Ending Price plus
(ii) all dividends and other distributions on the respective shares with an
ex-dividend date that falls during the Performance Period by (b) the applicable
Beginning Price. Any non-cash distributions shall be valued at fair market
value. For the purpose of determining TSR, the value of dividends and other
distributions shall be determined by treating them as reinvested in additional
shares of stock at the closing market price on the date of distribution.



•
“TSR Percentile Rank” means the percentile ranking of the Company’s TSR among
the TSRs for the Comparison Group members for the Performance Period. TSR
Percentile Rank is determined by ordering the Comparison Group members (plus the
Company if the Company is not one of the




14

--------------------------------------------------------------------------------




Comparison Group members) from highest to lowest based on TSR for the relevant
Performance Period and counting down from the company with the highest TSR
(ranked first) to the Company’s position on the list. If two companies are
ranked equally, the ranking of the next company shall account for the tie, so
that if one company is ranked first, and two companies are tied for second, the
next company is ranked fourth. In determining the Company’s TSR Percentile Rank
for the Performance Period, in the event that the Company’s TSR for the
Performance Period is equal to the TSR(s) of one or more other Comparison Group
members for that same period, the Company’s TSR Percentile Rank ranking will be
determined by ranking the Company’s TSR for that period as being greater than
such other Comparison Group members. After this ranking, the TSR Percentile Rank
will be calculated using the following formula, rounded to the nearest whole
percentile by application of regular rounding:
 
 
 
 
TSR Percentile Rank =
(N - R)
* 100
N

“N” represents the number of Comparison Group members for the relevant
Performance Period (plus the Company if the Company is not one of the Comparison
Group members for that Performance Period).


“R” represents the Company’s ranking among the Comparison Group members (plus
the Company if the Company is not one of the Comparison Group members for the
relevant Performance Period).
3.    General. With respect to the computation of TSR, Beginning Price, and
Ending Price, there shall also be an equitable and proportionate adjustment to
the extent (if any) necessary to preserve the intended incentives of the awards
and mitigate the impact of any change in corporate capitalization, such as a
stock split, stock dividend or reverse stock split, occurring during the
Performance Period (or during the applicable 20-day period in determining
Beginning Price or Ending Price, as the case may be). In the event of any
ambiguity or discrepancy, the determination of the Committee shall be final and
binding. 







15